Case 1:20-cv-04834-KAM-RML Document 6 Filed 10/08/20 Page 1 of 3 PageID #: 302




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORI(


  AGUDATH ISRAEL OF AMERICA, AGUDATH ISRAEL OF
  KEW GARDEN HILLS, AGUDATH ISRAEL OF MADISON,
  AGUDATH ISRAEL OF BAYSWATER, RABBI YISROEL
  REISMAN, RABBI MENACHEM FEIFER, STEVEN
  SAPHIRSTEIN,

                                                               Plaintiffs,   Civil Action No. 1:20-cv-04834

           vs.
                                                                                              (Mvi,)
  ANDREWM. CUOMO, Governor of the State of New York, in
  his official capacity,

                                                             Defendant.


                                     ORDER TO SHOW CAUSE

           K.tj tJ f1tttu�ted States District Judge:
          THIS MATTER coming before the Court on the Motion of Plaintiffs for a Temporary

  Restraining Order and a Prelimina1y Injunction and Order to Show Cause why a Temporary

  Restraining Order should not issue; and

          THE COURT NOTING that Plaintiffs, which include synagogues, Rabbis and Orthodox

  Jews who wish to hold in-person religious services at Jewish houses of worship in conformity with

  the existing COVID-19 capacity limitations that are in excess of the capacity limitations proscribed

  by New York Executive Order No. 202.68, allege that Defendant, the Governor of the State of New

  York, is violating their constitutional rights by enforcing Executive Order No. 202.68 as it relates to

  houses of worship.. Plaintiffs specifically allege that Defendant's gathering restrictions set forth in

  New York Executive Order No. 202.68 on Plaintiffs' houses of worship violate their free exercise

  of religion rights guaranteed by the First Amendment of the United States Constitution;
Case 1:20-cv-04834-KAM-RML Document 6 Filed 10/08/20 Page 2 of 3 PageID #: 303




         THE COURT NOTING that Plaintiffs have requested that Defendant, and all those acting

 in concert with him, be temporarily restrained and preliminaiy and permanently enjoined from

 enforcing Executive Order No. 202.68 to restrict the gathering in Plaintiffs' houses of worship;

         THE COURT NOTING that Plaintiffs seek this relief to be effective on or before October

 9, 2020, which is the date on which the first of three successive Jewish holidays begin;

         THE COURT FINDING that Plaintiffs have provided good and sufficient reasons why

 the Comt should employ an expedited procedure under Local Rule 6.1( d) given the immediacy of

 Plaintiffs' application.

         IT IS HEREBY ORDERED that Plaintiffs' applioation is gra:ntcd :rneh that the Comt will

 employ an expedited procedure to hear this matter.

         IT IS FURTHER ORDERED THAT:

       1.    Defendant show cause why a temporary restraining order and preliminary injunction

             should not be issued under Federal Rule of Civil Procedure 65 granting Plaintiffs the

             following relief:

                 Restraining Defendant, and all those acting in concert with him, from
                 enforcing Executive Order No. 202.68 to further restrict in-person
                 gatherings at houses of worship beyond the existing COVID-19 occupancy
                 restrictions.

       2.    Defendant must submit a brief on this issue of no more than 25 pages on or before




                      rrri
        3.   Plaintiff may submit a brief in reply of no more than 15 pages on or before

             /.·b?J          Ml   Jcf q
                                      f   HJU}
       4.    The Court shall hold a temporary restraining order and preliminary injunction hearing

                                                                 . The hearing shall be held via




                                                 -2-
Case 1:20-cv-04834-KAM-RML Document 6 Filed 10/08/20 Page 3 of 3 PageID #: 304




                 videoconference. The Comi shall provide the necessary link to counsel via email prior

                 to hearing.

            5.   If either party wishes to introduce testimony at the hearing, it must provide reasonable
                                 fJj- Ill ltfS � � /,�
                 advance noticehto the Comi and the other party prior to the hearing4Y) ff (J
                                                                                           cJ- kN' q, � 2?-&
                                    ·
                                           J,idfh
            6.   Plaintiff mus��Z,��py of th�Order and the papers on which it is based on
                                          VJ ett1tJ-vl
                 Defendant on or before                                          g1   "J4 2--#   ·
                                                         � Jo_,,.   f°'1� (J�

   Dated:          October     J_, 2020




                                                         -3-
